Citation Nr: 1815461	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-19 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for status post tubal rupture surgery (claimed as ruptured ectopic pregnancy).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Army from April 1981 to October 1986, with subsequent active duty service in the Army National Guard. 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Prior to certification to the Board, a June 2012 rating decision granted service connection for status post gallbladder surgery. As this constitutes a full grant of the benefit sought on appeal, this claim is no longer in appellate status. AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds a new examination and opinion is necessary to determine whether service connection for status post tubal rupture surgery (claimed as ruptured ectopic pregnancy) is warranted. The last examination was in August 2011 with an addendum opinion in October 2011. The October 2011 opinion lacked rationale and did not address the Veteran's lay statements.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask she identify the provider(s) of any additional treatment or evaluation she has received for her status post tubal rupture surgery and residuals, which is not already associated with the claims file, and to provide any necessary releases. Then, obtain complete records of all such treatment or evaluation from the sources identified by the Veteran.

2. After completion of the above records development to the extent possible, forward the claim file to a qualified medical professional, preferably an obstetrician or gynecologist, to provide an examination and opinion on the nature and etiology of the Veteran's status post tubal rupture surgery and residuals. The claims file must be made available to and reviewed by the examiner prior to the examination. Any necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. After reviewing the relevant evidence, the examiner must opine:

(a) Identify any status post tubal rupture surgery (claimed as ruptured ectopic pregnancy) residuals present during the appeal period.

Specifically discuss the Veteran's June 2014 statement that her atopic pregnancies caused scar tissue and the symptoms of hot flashes, heavier periods, mood swings, vaginal dryness, and difficulty sleeping.

(b) Is it at least as likely as not (50 percent or greater probability) that status post tubal rupture surgery (claimed as ruptured ectopic pregnancy) had its onset during service or is etiologically related to service?

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Upon completion of the above, the AOJ should review the examiner's reports to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999). Take any necessary corrective action. 
38 C.F.R. § 4.2 (2017).

4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and her representative should be afforded the applicable time period in which to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




